Exhibit 10.2 AT-WILL EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “ Agreement ”), dated September 5, 2017, is by and between BioLargo Engineering, Science & Technologies, LLC, a Tennessee limited liability company (“ Employer ” or “ BioLargo Engineering ”), and (“ Employee ”) (collectively, “ the parties ”). RECITALS A. Employee has unique education and experience qualifications which both Employee and Employer believe are well suited to the business of Employer, and as such, Employer desires to hire Employee. B. It is now the mutual desire of Employer and Employee to enter into a written employment agreement to govern the terms of Employee’s employment by Employer as of the start of the term of this Agreement on the terms and conditions set forth below. TERMS AND CONDITIONS In consideration of the promises of the parties set forth below, Employer and Employee hereby agree as follows: 1. Term . Subject to the provisions of Section 4 of this Agreement, the term of employment of Employee under this Agreement shall begin , and continue until terminated pursuant to Section 5. 2. Position and Duties . During the Term of Employee’s employment, Employee shall serve as the “”. Employee shall report to the President of Employer, or its Board of Directors, unless otherwise directed. 3. Compensation and Related Matters . Employee’s compensation and benefits are provided by BioLargo Development Corp., an affiliate of Employer and wholly owned subsidiary of BioLargo, Inc., and consist of the following: (a) Monthly Salary . Employer shall pay Employee a monthly rate of $, payable in arrears and in accordance with Employer’s normal payroll practices applicable to other employees. Employee’s salary may be adjusted from time to time by Employer in accordance with Employer’s normal business practices. (b) Bonus . During Employee’s employment, Employee shall be eligible to receive a cash bonus in such amount, and from time to time, in accordance with the company’s standard operating procedure, as determined by Employer in its sole and absolute discretion. (c) Expenses . Employee shall be entitled to receive reimbursement for all reasonable expenses incurred during the term of Employee’s employment by Employer in performing services hereunder provided that (i) such expenses are incurred and accounted for in accordance with Employer’s policies and procedures as Employer may adopt from time to time; and (ii) Employee presents appropriate written expense statements, vouchers or such other supporting information in accordance with Employer’s policies and procedures as Employer may adopt from time to time. Reimbursement in general shall be in arrears and payable within 30 days of submission to Employer. - 1 - (d) Benefits . Employee shall be entitled to participate in the following employee benefit plans and arrangements in effect on the date hereof in which other employees of Employer are eligible to participate: (i) Health insurance for Employee, beginning the first of the month following the first full month of employment, as provided to other employees; and (ii) Paid “personal time off” (PTO) days, accruing 1.5 per month, subject to a maximum of one-year’s worth of PTO days (e.g., 18). Once the maximum number of PTO days is reached, no further days are earned until PTO days are used. At no time does Employee accumulate more than one year’s worth unused PTO days. Upon termination of employment, Employee shall receive compensation for any unused and currently accumulated PTO days, up to the maximum. (e) Ownership . Employee will be awarded shares of Class B membership interests (the “ Class B Membership Interest ”) in Employer (BioLargo Engineering). The rights of Class B membership interests are defined in the Operating Agreement of BioLargo Engineering. As of the date hereof, Class B Membership interests do not have any “financial rights” as that term is defined in Tennessee Code 48-249-102(11). As such, Class B Members are not yet entitled to share in profits, losses or distributions of BioLargo Engineering. Financial rights may be granted to Class B Members in the future at the discretion of a three-member committee (which includes Randall Moore) that will be guided by the company’s performance over time, as detailed in the Profit Sharing Plan attached hereto as Attachment B. The Class B Membership Interest granted to Employee, and any financial rights in the Company, are subject to repurchase by the Company in the event of the termination of this Agreement, as set forth in the Operating Agreement. (f) BioLargo Stock Option . In addition to the foregoing, Employee shall be issued an option to purchase shares of BioLargo, Inc. common stock, at an exercise price equal to the closing price of BioLargo’s common stock as of September 5, 2017 ($0.45). The option shall expire 10 years from the date of grant, and be subject to discretionary vesting in equal installments over five years beginning September 5, 2018, and each September 5th thereafter. The number of shares that vest in total in any one vesting period shall be determined by the BioLargo Engineering committee referenced in Paragraph 3(e) above. No further shares vest after cessation of employment. 4. Termination . During the Term of this Agreement, Employee’s employment may be terminated only as follows and subject to notice as set forth in Section 5(a) below: (a) Death . Employee’s employment shall terminate immediately upon Employee's death without further action of Employer. (b) Disability . Employer may, acting in its sole and absolute discretion, terminate Employee’s employment under this Agreement because of Employee’s Disability. For purposes of this Agreement, the term " Disability " shall mean a physical or mental illness, impairment or condition reasonably determined by Employer that prevents Employee from performing the duties of Employee’s position under this Agreement. (c) Cause . Employer may, acting in its sole and absolute discretion, terminate Employee's employment for Cause. Employer shall have " Cause " to terminate Employee's employment if Employee either: (i) continuously fails to substantially perform Employee's duties hereunder (unless such failure is a result of a Disability as defined in Section 4(b)); or (ii) engages in intentional misconduct or illegal or grossly negligent conduct which is materially injurious to Employer monetarily or otherwise. (d) Without Cause . Employer may, acting in its sole and absolute discretion, terminate Employee's employment at any time Without Cause. A termination " Without Cause " is a termination of Employee’s employment by Employer for any reason whatsoever or for no reason. - 2 - (e) Voluntary Termination . Employee may voluntarily terminate Employee's employment with Employer at any time for any reason whatsoever. 5. Notice and Date of Termination (a) Notice of Termination . Any termination of Employee's employment by Employer or by Employee during the term of this Agreement (other than as a result of death) shall be communicated by written notice of termination to the other party that specifies the effective date of the termination (“ Notice of Termination ”). (b) Date of Termination . The “ Date of Termination ” shall be: (i) the date of Employee's death if Employee's employment is terminated by Employee's death; (ii) the date on which it is determined that Employee has suffered a Disability if Employee's employment is terminated due to Disability; and (iii) if Employee's employment is terminated for any other reason by either party, the date specified for termination of Employee’s employment in the Notice of Termination is at least 30 days after delivery of the notice. 6. Compensation and Benefits Upon Termination . Employee shall be entitled to receive Employee’s salary and bonus, if any, that have accrued through the Date of Termination. Employer shall have no further obligations to Employee as a result of such termination except as set forth in Sections 10 and 14. 7. Works Made For Hire . Employee shall promptly and fully inform Employer of, and disclose to Employer, any and all ideas, processes, trademarks, trade names, service marks, service mark applications, copyrights, mask work rights, fictitious business names, technology, patents, know-how, trade secrets, computer programs, original works of authorship, formulae, concepts, themes, inventions, designs, creations, new works, derivative works and discoveries, and all applications, improvements, rights and claims related to any the foregoing, and all other intellectual property, proprietary rights and work product, whether or not patentable or copyrightable, registered or unregistered or domestic or foreign, and whether or not relating to a published work, that Employee develops, makes, creates, conceives or reduces to practice during the Term, whether alone or in collaboration with others (collectively, “ Invention Ideas ”). Employee hereby assigns to Employer (or a related entity as designed by Employer) exclusively in perpetuity throughout the world all right, title and interest (choate or inchoate) in (i) the Invention Ideas, (ii) all precursors, portions and work in progress with respect thereto and all inventions, works of authorship, mask works, technology, information, know-how, materials and tools relating thereto or to the development, support or maintenance thereof and (iii) all copyrights, patent rights, trade secret rights, trademark rights, mask works rights, sui generis database rights and all other intellectual and industrial property rights of any sort and all business, contract rights, causes of action, and goodwill in, incorporated or embodied in, used to develop, or related to any of the foregoing (collectively, “ Intellectual Property ”). All copyrightable Invention Ideas are intended by Employee to be a “work made for hire” by Employee for Employer and owned by Employer pursuant to Section 201(b) of Title 17 of the United States Code. Employee shall do and perform, or cause to be done and performed, all such further acts and things, and shall execute and deliver all such other agreements, certificates, instruments and documents, as Employer may reasonably request in order to obtain patent or copyright registration on all Invention Ideas and Intellectual Property, and shall execute and deliver all documents, instruments and agreements, including the formal execution of an assignment of copyright and/or patent application or issued patent, and do all things necessary or requested by Employer, in order to enable Employer to ultimately and finally obtain and enforce full and exclusive title to all Invention Ideas and Intellectual Property and all rights assigned pursuant to this Section 7. Employee hereby appoints Employer as Employee’s irrevocable attorney-in-fact for the purpose of executing and delivering all such documents, instruments and agreements, and performing all such acts, with the same legal force and effect as if executed and delivered and taken by Employee. - 3 - If for any reason the foregoing assignment is determined to be unenforceable Employee grants to Employer a perpetual, irrevocable, worldwide, royalty-free, exclusive, sub-licensable right and license to exploit and exercise all such Invention Ideas and Intellectual Property. Because of the difficulty of establishing when Employee first conceives of or develops Intellectual Property, proprietary rights or work product or whether such Intellectual Property, proprietary rights or work product results from access to Employer’s confidential and Proprietary Information (defined below) or equipment, facilities or data, Employee agrees that any Intellectual Property, proprietary rights and work product shall be presumed to be an Invention Idea if it is conceived, developed, used, sold, exploited or reduced to practice by Employee or with the aid of Employee within one(1) year after the normal termination of Employee’s employment with Employer. Employee can rebut that presumption if Employee proves that the intellectual property, proprietary rights and work product (i)was first conceived or developed after termination of Employee’s assignment with Employer; (ii)was conceived or developed entirely on Employee’s own time without using Employer’s equipment, supplies, facilities or confidential and Proprietary Information; and (iii)did not result from any work performed by Employee for or on behalf of Employer. Employee acknowledges that there is no intellectual property, proprietary right or work product that Employee desires not to be deemed Invention Ideas or Intellectual Property and thus to exclude from the above provisions of this Agreement. To the best of Employee’s knowledge, there is no other existing contract in conflict with this Agreement or any other contract to assign ideas, processes, trademarks, service marks, inventions, technology, computer programs, original works of authorship, designs, formulas, discoveries, patents or copyrights that is now in existence between Employee and any other person or entity. This Section 7 is made for the benefit of both Employer, and its related and affiliated entities, including without limitation BioLargo, Inc., and BioLargo Life Technologies, Inc., and the rights of Employer are assignable to any of its related entities. 8. Unfair Competition and Protection of Proprietary Information . Employee shall not at any time (including after Employee’s employment with Employer terminates) divulge, furnish or make accessible to anyone any of Employer’s (or its related entities) confidential or Proprietary Information or use in any way any of Employer’s Proprietary Information other than as reasonably required to perform Employee’s duties under this Agreement. Employee shall not undertake any other acts or omissions that would reduce the value to Employer of Employer’s Proprietary Information. The restrictions on Employee’s use of Employer’s Proprietary Information shall not apply to knowledge or information that Employee can prove is part of the public domain through no fault of Employee. Employee agrees that such restrictions are fair and reasonable. Employee agrees that Employer’s Proprietary Information constitutes a unique and valuable asset of Employer that Employer acquired at great time and expense, and which is secret and confidential and will only be available to or communicated to Employee in confidence in the course of Employee’s provision of services to Employer. Employee also agrees that any disclosure or other use of Employer’s Proprietary Information other than for Employer’s sole benefit would be wrongful, would constitute unfair competition and will cause irreparable and incalculable harm to Employer and to its parents, subsidiaries, affiliates, divisions and related entities. In addition to all other remedies Employer may have, it shall have the right to seek and obtain appropriate injunctive and other equitable relief, including emergency relief, to prevent any violations of this Section 8. - 4 - Employee agrees that Employer’s employees constitute a valuable asset of Employer. Employee agrees that Employee shall not, during the Term and for a period of twenty-four (24) months thereafter, directly or indirectly, for Employee or on behalf of any other person or entity, solicit any person who was an employee of or assigned to or consultant to Employer (at any time while Employee is performing any services for Employer or at any time within twelve (12) months before or after such solicitation) for a competing business or otherwise induce or attempt to induce any such persons to terminate their employment or relationship with Employer or otherwise to disrupt or interfere, or attempt to disrupt or interfere, with Employer’s employment or relationships with such persons. Employee agrees that any such solicitation, inducement or interference would be wrongful and would constitute unfair competition, and will cause irreparable and incalculable harm to Employer. Further, Employee shall not engage in any other unfair competition with Employer. Employee agrees that such restrictions are fair and reasonable. As used in this Agreement, “Proprietary Information” means any knowledge, trade secrets (including “trade secrets” as defined in Tennessee Code Section 47-25-1702), Invention Ideas, proprietary rights or proprietary information, intangible assets or property, and other intellectual property (whether or not copyrighted or copyrightable or patented or patentable), information and materials (including processes, trademarks, trade names, service marks, service mark applications, copyrights, mask work rights, technology, patents, patent applications and works of authorship), in whatever form, including electronic form, and all goodwill relating or appurtenant thereto, owned or licensed by Employer or any or any of its parents, subsidiaries, affiliates, divisions or related entities, including without limitation BioLargo, Inc., or directly or indirectly useful in any aspect of the business of Employer or its parents, subsidiaries, affiliates, divisions or related entities, whether or not marked as confidential or proprietary and whether developed by Employee, by Employer or its parents, subsidiaries, affiliates, divisions or related entities or by others. Without limiting the foregoing, Proprietary Information includes (a) the names, locations, practices and requirements of any of Employer’s customers, prospective customers, vendors, suppliers and personnel and any other persons having a business relationship with Employer; (b) confidential or secret development or research work of Employer or its parents, subsidiaries, affiliates, divisions or related entities, including information concerning any future or proposed services or products; (c) Employer’s accounting, cost, revenue and other financial records and documents and the contents thereof; (d) Employer’s documents, contracts, agreements, correspondence and other similar business records; (e) confidential or secret designs, software code, know how, processes, formulae, plans and devices; and (f) any other confidential or secret aspect of the business of Employer or its parents, subsidiaries, affiliates, divisions or related entities. Employee agrees that, upon leaving Employer's employ, Employee will make himself reasonably available to answer questions from Employer’s officers regarding Employee's former duties and responsibilities and the knowledge Employee obtained in connection therewith. In addition, Employee will not take with Employee, without the prior written consent of any representative authorized to act on behalf of Employer, Proprietary Information. Employee recognizes and agrees that Employee has no expectation of privacy with respect to Employer’s telecommunications, networking or information processing systems (including stored computer files, e-mail messages and voice messages), and that Employee’s activity, and any files or messages, on or using any of those systems may be monitored at any time without notice. - 5 - 9. Restriction of Employee’s Activities . During the Term, including any period during which Employer is making any payments to Employee pursuant to this Agreement, neither Employee nor any person or entity acting with or on Employee’s behalf, nor any person or entity under the control of or affiliated with Employee, shall, directly or indirectly, in any way Compete with Employer. Employee agrees that, if Employee has any business to transact on Employee’s own account that is similar to the business entrusted to Employee by Employer, Employee shall notify Employer and always give preference to Employer’s business. Employee agrees that such restrictions are fair and reasonable. For purposes of this Agreement, “ Compete ” means doing any of the following: (i) selling products or services to any person or entity that was or is (at any time, including during the Term and the period when the provisions of this paragraph are in effect) a client or customer of Employer (or its parents, subsidiaries, affiliates, divisions or related entities) or on a list of prospective clients or customers of Employer, or calling on, soliciting, taking away or accepting any such person or entity as a client or customer, or any attempt or offer to do any of the foregoing; (ii) entering into, or any attempt or offer to enter into, any business, enterprise or activity that is in any way similar to or otherwise competitive with the business that the Employer (or its parents, subsidiaries, affiliates, divisions or related entities) conducted at any time during the Term or any time the provisions of this paragraph are in effect, or (iii) directly or indirectly assisting any person or entity to take or attempt or offer to take any of the actions described in the foregoing clauses (i) or (ii). 10. Withholdings . All payments required to be made by Employer hereunder to Employee or Employee's estate or beneficiaries shall be subject to the payroll and withholding deductions required by applicable law. 11. Notice . For the purposes of this Agreement, notices, demands and all other communications provided for in the Agreement shall be in writing and delivered by Federal Express or any other nationally recognized overnight carrier, in person, or via electronic mail, to the address below (for Employer), and to Employee’s address of record as maintained by Employer, or such other address as either Employee or Employer may designate by notice to the other party as provided herein: If to Employer: BioLargo Engineering, Science & Technologies, LLC 105 Fordham Road Oak Ridge, TN 37830-7043 Randall.Moore@biolargo.com With a copy to: BioLargo Development Corp c/o BioLargo, Inc. 14921 Chestnut St. Westminster, CA 92683 Email: Dennis.Calvert@biolargo.com If to Employee:Address and email information at signature line Communications made pursuant to this Section 11 shall be deemed to have been given to Employee or Employer on the day of delivery. 12. Governing Law; Severability . The validity, interpretation, construction, performance and enforcement of this Agreement shall be governed by the laws of the state of Tennessee. The invalidity or unenforceability of any provision of this Agreement shall not affect the validity or enforceability of any other provision of this Agreement. 13. Jurisdiction . The parties agree that any action or proceeding arising directly or indirectly from this Agreement shall be arbitrated or litigated before arbitrators or in courts located in Anderson County, Tennessee. - 6 - 14. Arbitration . (a) Covered Claims . Other than as provided in this Agreement, any controversy, dispute or claim between Employee and Employer or its parents, subsidiaries, affiliates, divisions or related entities, or their officers, directors, agents, other employees, or successors, or otherwise arising out of the employment relationship, shall be settled by binding arbitration, at the request of either party. Arbitration shall be the exclusive method for resolving any covered dispute, provided, however, that either party may request provisional relief from a court of competent jurisdiction, as provided by and consistent with federal or state law, without waiving the right to arbitration. Both Employer and Employee understand that by using arbitration to resolve disputes they are giving up any right that they may have to a judge or jury trial with regard to all claims subject to this Agreement. The arbitrability of any controversy, dispute or claim under this Agreement shall be determined by application of the provisions of the Federal Arbitration Act (9 U.S.C. Sections 1, et seq .). Employee and Employer understand that they are giving up no substantive rights, and this agreement to arbitrate simply governs forum. The claims which are to be arbitrated under this Agreement include, but are not limited to, claims for wages and other compensation, claims for breach of contract (express or implied), misappropriation of trade secrets or unfair competition, claims for violation of public policy, wrongful termination, tort claims, claims for unlawful retaliation, discrimination and/or harassment (including, but not limited to, race, religious creed, color, national origin, ancestry, physical disability, mental disability, age, sex, military status, or any other characteristic protected by applicable federal, state, or local law), and claims for violation of any federal, state, or other government law, statute, regulation, or ordinance. The claims which are not covered by this Agreement and are excluded from arbitration are: claims for workers' compensation (this exclusion does not include claims alleging retaliation based on the filing of or participation in a workers’ compensation claim) or unemployment insurance benefits, petitions or charges that could be brought before the National Labor Relations Board or claims under a collective bargaining agreement, claims covered by a written employment contract signed by both parties which expressly provides for resolution of disputes in accordance with that contract’s terms, claims under employee pension, welfare benefit or stock option plans if those plans contain some form of procedure for resolution of disputes under the plan, and claims by federal law which are not subject to mandatory binding pre-dispute arbitration pursuant to the Federal Arbitration Act, such as claims under the Dodd-Frank Wall Street Reform Act. Nothing in this Agreement precludes the employee from filing a charge with the Equal Employment Opportunity Commission or similar state or local agency or precludes the parties from participating in any investigation before a federal, state, local or other governmental agency. However, the parties understand that any claim for relief must be arbitrated pursuant to this Agreement. (b) Waiver of Multi-Plaintiff, Class, Collective and Representative Actions . Except where prohibited by federal law, such as claims under the Dodd-Frank Wall Street Reform Act, covered claims must be brought on an individual basis only, and arbitration on an individual basis is the exclusive remedy. Neither party may submit a multi-plaintiff, class, collective or representative action for resolution under this Agreement, and no arbitrator has authority to proceed with arbitration on such a basis. Nothing herein limits Employee’s right and the rights of others collectively to challenge the enforceability of this Agreement, including the class/collective action waiver. Any disputes concerning the validity of this multi-plaintiff, class, collective and representative action waiver will be decided by a court of competent jurisdiction, not by the arbitrator. Employer will assert that Employee has agreed to pursue all claims individually in the arbitral forum and may ask a court to compel arbitration of each individual’s claims. To the extent the filing of such an action is protected concerted activity under the National Labor Relations Act, such filing will not result in threats, discipline, discharge or other adverse action. In the event a court determines this waiver is unenforceable with respect to any claim, then this waiver shall not apply to that claim, that claim must be filed in a court of competent jurisdiction, and such court shall be the exclusive forum for all such claims. - 7 - (c) Mediation Procedures . Mediation involves an attempt by the parties to resolve a dispute with the aid of a neutral third party not employed by Employer. The dispute will be referred to mediation only if both parties agree to mediate. A mediation request may be made by serving a written request to the American Arbitration Association (“
